Citation Nr: 1637078	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-29 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease (IHD) for the period of August 8, 2005, through July 15, 2007.

2.  Entitlement to an initial evaluation in excess of 60 percent for IHD for the period of July 16, 2007, through December 12, 2011.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for IHD and assigned the Veteran a 10 percent evaluation for that disability, effective August 8, 2005-the date he filed for service connection.  During the pendency of the appeal, an August 2014 rating decision awarded the Veteran a 100 percent evaluation for his IHD, effective April 29, 2014.  

The Veteran later testified at a hearing before the undersigned Acting Veterans Law Judge in June 2015; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in August 2015, at which time the Board awarded a 60 percent evaluation for the Veteran's IHD beginning July 16, 2007, and a 100 percent evaluation beginning December 13, 2011.  

The Veteran thereafter timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of the appeal before the Court, the parties agreed to partially vacate the Board's August 2015 decision and remand the case back to the Board; the portions of the decision wherein the Board awarded higher evaluations were not to be disturbed by the June 2016 Joint Motion for Remand and Court order.  The case has been returned to the Board at this time in compliance with the June 2016 Joint Motion for Remand and Court order.  The Board has characterized the issues on appeal in order to comport with the previous awards of benefits that the parties wished to be left undisturbed.  

The issue of increased evaluation prior to May 20, 2011, for the Veteran's IHD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Beginning May 20, 2011, the evidence of record demonstrates that the Veteran's IHD resulted in a workload of METs less than 3 with dyspnea, fatigue and angina.


CONCLUSION OF LAW

The criteria for establishing a 100 percent evaluation for the Veteran's IHD for the period beginning May 20, 2011 have been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2015).  


REASONS AND BASES FOR FINDINGAND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's IHD has been evaluated under Diagnostic Code 7005, for arteriosclerotic heart disease (coronary artery disease), throughout the appeal period.  Under Diagnostic Code 7005, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication required.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year; or, a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted chronic congestive heart failure; or, a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note (2).  

In a May 20, 2011 IHD Disability Benefits Questionnaire, VA Form 21-0960A, the Veteran's private physician, Dr. S.M., indicated that the Veteran had IHD.  The Veteran was noted as taking Plavix, Aspirin, Crestor, and Atenolol for his IHD.  Dr. S.M. noted that the Veteran had a history of a myocardial infarction in October 2004.  On examination, the Veteran did not have congestive heart failure (CHF).  With regards to the Veteran's cardiac functional assessment, he had a 1.0 METs score from a diagnostic exercise test performed in April 2011; a copy of that diagnostic test is not of record.  Dr. S.M. additionally noted that the Veteran had dyspnea, fatigue and angina, although he did not have dizziness or syncope; such was consistent with a 1-3 METs score, which is consistent with such activities as eating, dressing, showering, and slow walking (2 miles per hour for 1-2 blocks).  The Veteran did not have cardiac hypertrophy or dilation.  The Veteran's left ventricular ejection fraction of 60 percent, as measured in a December 2010 test.  Dr. S.M. noted an EKG and chest-x-ray that were performed in January 2011 and a December 2010 echocardiogram.  Dr. S.M. concluded that the Veteran's IHD did not affect his ability to work.  

Based on the foregoing evidence, the Board finds that the Veteran's IHD warrants a 100 percent evaluation beginning May 20, 2011, as that is the date on which it is first shown that he had a METs score less than 3 with symptoms of dyspnea, fatigue and angina.  See 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board does not reach any conclusions at this time regarding whether a higher evaluation than currently assigned for any period prior to May 20, 2011, is warranted.  Instead, the periods of evaluation prior to May 20, 2011, are addressed below in the REMAND section of this decision.  

ORDER

Beginning May 20, 2011, a 100 percent evaluation for the Veteran's IHD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In the June 2016 Joint Motion for Remand, the Board was instructed to determine whether, based on his lay statements regarding symptomatology, obtaining a retrospective opinion regarding an estimation of the Veteran's METs capacity for the period since August 2005 was necessary.  The Board finds that it is and remands in order for such to be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send this case to an appropriate examiner in order for him/her to provide an addendum opinion regarding an estimation of METs for the period prior to May 20, 2011.  The examiner should consider the Veteran's and others' lay statements of record regarding the Veteran's cardiac symptomatology during that period.  Particularly, the examiner should address the Veteran's statements that he experienced dyspnea, fatigue and occasional dizziness since 2005.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation in excess of 10 percent for the period of August 8, 2005, through July 15, 2007, and in excess of 60 percent for the period of July 16, 2007, through May 16, 2011, for the Veteran's IHD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


